Case 4:19-cv-00003-EKD Document 1-3 Filed 01/28/19 Page 1of19 Pageid#: 153

VIRGINIA: IN THE CIRCUIT COURT FOR THE CITY OF DANVILLE

Susan O, Cardoza,

Plaintiff,
v.

Medical Device Business Services, Inc.
(Formally DePuy Orthopedics Inc.)
700 Orthopaedic Drive

Warsaw, IN 46581

and

Johnson & Johnson Services, Inc.
(Johnson & Johnson)

One Johnson & Johnson PLZ
New Brunswick, NJ 08933

and

COMPLAINT
Case No. CLI 3-852

a

DePuy Synthes Sales, Inc,
325 Paramount Drive
Raynham, MA 02767

and z

CeramTec GmbH
CeramTec — Platz 1-9
73207, Plochingen
Germany

and

ld

CeramTec North American Corp.

CeramTec Subsidiary, American Headquarters
One Technology Place

Laurens, SC 29360

az:

 

O0:ZiWd £1 9300102
.

and

Danville Regional Medical Center, LLC
(d/b/a SOVAH Danville)

103 Powell Ct., Ste 200

Brentwood, TN 370927

Law Orerces
YounG, HASKINS, MANN,

Grecory, McGarry

& Watu ep.
MARTINSVILLE, VA

and

Ne Ne Nee Nee” Ne ee ee ee” ee” a Ne a Se a a ee ae 8 ee ee ee ee” >. ,

 

 
Case 4:19-cv-00003-EKD Document 1-3 Filed 01/28/19 Page 2of19 Pageid#: 154

Law Oppicrs
YounG, HASKINS, Mann,

GREGORY, McGaRRY

& WALL PC.
MARTINSVILLE, VA

Spectrum Medical Inc.
109 Bridge Street, Suite 300
Danville, VA 24541

Matt Wimbish:
Roanoke, Virginia

 

Defendants

COMES NOW the Plaintiff, Susan Olival Cardoza, by counsel, and respectfully alleges

as follows:

PARTIES

_ Plaintiff is a United States citizen residing in Danville, Virginia. (hereafter sometimes,

“patient” or “Plaintiff’)

. Defendant, Medical Device Business Services, Inc. is a corporation organized and

incorporated in Indiana with its primary place of business in Warsaw, Indiana. This
corporation developed, designed, tested, manufactured, distributed and sold the hip
implant which is the subject of this lawsuit. (hereafter “DePuy” or “ DePuy defendants”)

_ Defendant, Johnson & Johnson Services, Inc. is a corporation organized and existing

under the law of New Jersey with its primary place of business in New Brunswick, New
Jersey. As DePuy’s parent company this company was involved in the development,
design, testing, manufacturing, distributing and sale of the hip implant which is the
subject of this lawsuit. (hereafter “J&J”)

_ Defendant, DePuy Synthes Sales, Inc. is a subsidiary, affiliate and/or sister corporation of

Johnson & Johnson. Upon information and belief, this company distributed and sold the
hip implant which is the subject of this lawsuit. (hereafter “DePuy Sales” or “DePuy
defendants”)

_ Defendant, CeramTec GmbH, is a company that produces pink-colored ceramic hip

implant components sold under the name BIOLOX Delta. This company sells these
products to original equipment manufacturers such as, and including, the DePuy and J&J
defendants. The DePuy and J&J defendants incorporate BIOLOX Delta products into hip
implant systems that DePuy and J&J in turn sells to hospitals and orthopedic surgical
groups for use by surgeons in orthopedic surgeries. (hereafter “CeramTec”) — .

 
Case 4:19-cv-00003-EKD Document 1-3 Filed 01/28/19 Page 30f19 Pageid#: 155

Law Orvices
‘OUNG, HASKINS, MANN,

Grecory, McGarry

& WALL PC.
MARTINSVILLE, VA

 

10.

11.

12,

13.

14,

Defendant, CeramTec North American Corp. is a subsidiary or affiliate corporation of
CeramTec GmbH having a United States presence in Laurens, South Carolina. Upon
information and belief, this company distributes and sells CeramTec hip implant
products, including the products sold herein, in the United States. (hereafter “CeramTec
Sales” or “CeramTec defendants”)

Defendant, Danville Regional Medical Center, is a subsidiary of LifePoint Health
Systems whose primary place of business is Brentwood, Tennessee. This defendant
operates the hospital in Danville, Virginia. (hereafter “Hospital”)

Defendant, Spectrum Medical Inc. is a healthcare provider in the Commonwealth of
Virginia whose services include, among other things, orthopedic surgery. (hereafter
Spectrum”)

Defendant, Matt Wimbish, at all pertinent times, was a manufacturer’s representative for
the DePuy defendants. At all pertinent times, this defendant resided in Virginia.
(hereafter “Wimbish”)

JURISDICTION AND VENUE

This Court has personal jurisdiction over the DePuy and J&J defendants because they are
authorized to do business and in fact do business in this state. These defendants and
CeramTec have sufficient minimum contacts with this state and otherwise purposefully
avail themselves of the markets in this state through the promotion, marketing, and sale
of its hip implant products in Virginia. This Court has Long-arm jurisdiction over
CeramTec pursuant to Virginia Code § 8.01-328.1, paragraphs 2, 4, and 5.

This Court has subject matter jurisdiction over this action, pursuant to VA. Code §17.1-
513.

The proper venue for this case lies in Danville inasmuch as the Hospital and Spectrum,
have principle places of business located in Danville, Virginia.

FACTS

Sometime prior to December 15, 2016, the J&J and DePuy defendants, and the CeramTec
defendants, developed, designed, tested, manufactured, distributed, sold, and placed in
the stream of commerce a ceramic-on-ceramic total hip replacement prosthesis which is
the subject of this lawsuit. Said prosthesis is known as CERMAX Ceramic Total Hip
System and is specifically identified by the package “sticker” labeling attached. (Exhibit
A). This prosthesis will be hereafter referred to as “the product”.

On or about December 15, 2016, the defendant Hospital and/or the Spectrum defendant
resold the product to the patient, and her surgeon implanted the product in her body
during a total hip replacement.

 
Case 4:19-cv-00003-EKD Document 1-3 Filed 01/28/19 Page 4of19 Pageid#: 156

Law OFFICES
founG, HLASKINS, Mann,

GREGORY, MCGARRY

& Wat pc.
MARTINSVILLE, VA

 

15.

16.

17.

18.

19.

21,

22.

23,

24.

25.

26.

27.

The hip is a ball-and-socket joint, where the ball is the femoral head and the socket is
formed by the acetabulum.

In a total hip replacement, surgeons remove damaged biological material and implant
prosthetic components.

In the product which is the subject of this lawsuit, the liner which is part of the
acetabulum component, and the femoral head were made of ceramic material by
CeramTec.

In the product which is the subject of the lawsuit, the ceramic femoral head and liner
were manufactured and placed in the stream of commerce by the CeramTec. These
component parts were sold to the J&J and DePuy defendants and were used and relied
upon in the manufacture and sale of the product.

On or about December 15, 2016, the patient underwent a total hip replacement procedure
at the Hospital.

_At the time and place aforesaid, the product was implanted in the patient’s body by a

surgeon who was an employee and agent of Spectrum, acting within the scope of his
employment, authority and agency. (hereafter “surgeon”) -

On or about March 3, 2017 the patient presented to Spectrum reporting “a squeaking pain
and increasing pain of her hip”. It appeared to Spectrums? orthopedic clinician “that the
acetabular liner has displaced completely and is rotated”.

On or about March 7, 2017, the patient presented again to her original surgeon, at
Spectrum, with continued history of increasing hip pain making it even difficult to sleep.
Her surgeon concluded that there had been “a fracture of the ceramic liner”.

After physical examination and x-ray imaging, the surgeon determined that the product
had probably malfunctioned and emergent revision surgery was indicated.

On or about March 10, 2017, the patient presented to the Hospital for emergent revision
surgery.

Prior to surgery, the patient specifically told her surgeon that she would like to have the
parts that were to be removed from her body, and requested that said explants be given to
her. Her surgeon agreed that the product would be preserved and given to the patient.

During the revision surgery, the surgeon found that the ceramic liner had indeed
“fractured in multiple planes” and that sharp dangerous fragment shards had been
deposited in the patient’s body. a

During the revision surgery, the surgeon removed the ceramic head and shattered ceramic
liner, and replaced said components with non-ceramic implants.

 
Case 4:19-cv-00003-EKD Document 1-3 Filed 01/28/19 Page5of19 Pageid#: 157

Law Orrices
fouNG, IlasKins, MANN,

Grecory, McGarry
& Watt PC.

MAHTINSVILLE, VA

 

28.

29,

30.

To the best of the surgeon’s ability he removed the shattered ceramic fragments and
shards. However, despite his best efforts, all of the dangerous shards could not be
removed.

At the time of the revision surgery, while the patient was under general anesthesia, the
defendant Wimbish took possession of the shattered pieces of the ceramic liner which
had been removed from the patient’s body. In so doing, defendant Wimbish was acting
within the scope of his employment and/or agency with the DePuy defendants, and his
actions Were in furtherance of DePuy’s interests.

The patient paid for the product. When it was implanted in her body on or about
December 15, 2016, the product thereafter belonged to her.

31. Neither DePuy nor defendant Wimbish had the patient’s permission, authorization, or

32.

Beh

34.

35.

36.

37.

38.

39.

consent to take possession of the product.

The ceramic head was retained by the hospital. By report, the head was cracked, but not
shattered.

Since March 10, 2017, the patient has been hospitalized on several occasions for hip
related complications stemming from her original surgery. The patient has undergone a
second revision surgery at an outside hospital. Subsequent treating physicians have been
unable to remove the remaining dangerous shattered ceramic fragment shards from her
body.

Upon information and belief, the shattered fragments taken by defendant Wimbish have
been examined, inspected, and tested in an attempt to determine the root cause of the
failed prosthesis. It is believed, and therefore averred and alleged, that examination,
inspection and testing of the failed product took place in Warsaw, Indiana and in Leeds,
England. The chain of custody is unknown.

On April 7, 2017, lawyers then representing the patient sent a Preservation of
Evidence/Spoliation notice letter to the Hospital. (Exhibit B).

Upon information and belief, the hospital still has physical possession of the cracked
femoral head, which was removed from the patient’s body.

The hospital has failed and refused to allow the patient to take possession of the femoral
head without a “subpoena”.

On or about Apri! 18, 2017, lawyers then representing the patient sent a Preservation of
Evidence/Spoliation notice letter to the DePuy defendants. (Exhibit C).

Despite follow-up written requests on July 24, 2017, November 6, 2017 and February 5,
2018, and numerous telephone calls to DePuy, there was no meaningful response

 
Case 4:19-cv-00003-EKD Document 1-3 Filed 01/28/19 Page 6of19 Pageid#: 158

Law Orricrs
YOUNG, HASKENS, MANN,

Grecory, McGarry

& WALL P.G,
MaRTINSVILLE, VA

 

40,

41,

42.

43.

44.

45,

46,

47.

48.

49.

whatsoever except to identify the attorney who was handling the matter for DePuy until
November 23, 2018.

Subsequently, despite continuing requests for the results of DePuy’s examination, testing,
and inspection of the ceramic liner, DePuy has failed and refused to make this
information available to the Plaintiff.

On or about November 23, 2018, the DePuy defendants belatedly caused to be delivered
to the Plaintiff's agent what purported to be the shattered components of the Plaintiff's
explanted prosthesis. The fragments and shattered pieces were in an unsecured Ziploc
bag with insufficient and confusing identifying information.

The DePuy defendants knew that, under these circumstances, at this point in time, it
would be virtually impossible for the Plaintiff to determine with reasonable certainty the
root cause of her injuries and damage.

The product is a Class {Hf medical device which, by definition, is a product having an
unreasonable risk of serious bodily injury or death unless approved manufacturing
processes are strictly adhered to.

During clinical trials, required by the FDA, before marketing the product, the DePuy
defendants reported isolated ceramic liner “fracture” to have been observed on x-ray only
after more than 18 months of duration of implantation. Subsequent surveillance and
reporting of ceramic line “fracture” have provided similar information.

Isolated “fracture” is materially different from a ceramic liner “shattering” into many
pieces as occurred in the Plaintiff's hip after less than three months of implantation. —_,

It is highly unlikely that a ceramic liner would “shatter”, as in this case, if the DePuy
defendants, during the manufacturing process, had appropriately followed their own
protocol as approved by the FDA.

The product was in substantially the same condition when implanted in the patient’s body
as it was when it left the hands of the defendants.

COUNT I
BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY BY DEPUY
AND J&J DEFENDANTS

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

At all times relevant to this action, all defendants were merchants with regard to the
product at issue.

 

 
Case 4:19-cv-00003-EKD Document 1-3 Filed 01/28/19 Page 7 of 19 Pageid#: 159

Law Orvicus
YOUNG, HaSKINS, MANN,
Grecory, McGarry

& Wate Pc.
MARTINSVILLE, YA

 

50.

51.

52.

Said defendants impliedly warranted that. the product they either designed, selected,
produced, inspected, tested, manufactured, packaged, marketed, distributed, and sold was
merchantable under applicable law.

Said defendants breached this implied warranty of merchantability because the product
was defective, unreasonably dangerous, and neither fit, suitable nor safe for the ordinary
purposes for which it was intended, and would not pass without objection in the industry
in which it was sold. In this, among other things, in manufacturing the product the DePuy
defendants failed to adhere to FDA approved processes and procedures causing a
manufacturing defect. Stated differently, the product the patient received was not the
product approved by the FDA because defendants did not adhere to FDA manufacturing
requirements.

Asa direct and proximate result of these defendants having breached an implied warranty
of merchantability, the patient has suffered injuries and damages described in this
Complaint.

COUNT IT

BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE

53.

54.

Sy

56.

57.

BY DEPUY AND J&J DEFENDANTS

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

At al! times relevant to this action, these defendants knew or had reason to know that
purchasers of the product would be using it in connection with hip replacement, thus
relying upon their representation that it was reasonably safe for this particular purpose.

Said defendants impliedly warranted that the product they either designed, selected,
produced, inspected, tested, manufactured, packaged, marketed, distributed, and sold was
fit for the purpose of hip replacement when in fact, it was not.

Said defendants breached this implied warranty of fitness for a particular purpose because
the product was defective, unreasonably dangerous, and neither fit, suitable nor safe for
the particular purpose for which it was manufactured and sold. In this, among other
things, in manufacturing the product the DePuy and J&J defendants failed to adhere to
FDA approved processes and procedures causing a manufacturing defect. Stated
differently, the product the patient received was not the product approved by the FDA
because defendants did not adhere to FDA manufacturing requirements.

As a direct and proximate result of these defendants’ having breached an, implied
warranty of fitness for a particular purpose, the patient has suffered injuries and damages
described in this Complaint.

 
Case 4:19-cv-00003-EKD Document 1-3 Filed 01/28/19 Page 8o0f19 Pageid#: 160

Law OFFICES
Younc, HASKINS, Many,
Grecory, McGarry
& Wa, P.G.
Martinsvinur, VA

 

 

58.

Ber

60.

61.

62.

COUNT II
BREACH OF IMPLIED WARRANTY MERCHANTABILITY BY CERAMTEC

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

At all times relevant to this action, all defendants were merchants with regard to the
product at issue.

Said defendants impliedly warranted that the product they either designed, selected,
produced, inspected, tested, manufactured, packaged, marketed, distributed, and sold was
merchantable under applicable law.

Said defendants breached this implied warranty of merchantability because the product
was defective, unreasonably dangerous, and neither fit, suitable nor safe for the ordinary
purposes for which it was intended, and would not pass without objection in the industry
in which it was sold.

As a direct and proximate result of these defendants having breached an implied warranty
of merchantability, the patient has suffered injuries and damages described in this
Complaint.

COUNT IV

BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE

63.

64.

65.

66.

67.

BY CERAMTEC

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

At all times relevant to this action, these defendants knew or had reason to know that
purchasers of the product would be using it in connection with hip replacement, thus
relying upon their representation that it was reasonably safe for this particular purpose.

Said defendants impliedly warranted that the product they either designed, selected,
produced, inspected, tested, manufactured, packaged, marketed, distributed, and sold was
fit for the purpose of hip replacement when in fact, it was not.

Said defendants breached this implied warranty of fitness for a particular purpose because
the product was defective, unreasonably dangerous, and neither fit, suitable nor safe for
the particular purpose for which it was manufactured and sold.

As a direct and proximate result of these defendants’ having breached an implied
warranty of fitness for a particular purpose, the patient has suffered injuries and damages
described in this Complaint.

 
Case 4:19-cv-00003-EKD Document 1-3 Filed 01/28/19 Page 9of19 Pageid#: 161

Law Orrices
YouNG, HASKINS, Mann,

Grecory, McGarry

& Watt pc,
MARTINSVILLE, VA

 

 

68.
69.

70.

71.

72.

73.

74,
75.

76,

77.

78,

COUNTY
FAILURE TO WARN BY CERAMTEC

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

These defendants knew, or had reason to know, that the product would be utilized by
orthopedic surgeons and patients in the exact fashion as set forth in this Complaint.

These defendants knew, or had reason to know, that without more explicit warnings to
surgeons and patients there was an unreasonable risk of breaking, fracture, and shattering
of the product. In spite of the unreasonable condition of said product without more
explicit warnings, these defendants failed to provide adequate warnings and instructions
to patients and surgeons.

As a direct and proximate result of these defendants’ having failed to warn, the patient
has suffered injuries and damages described in this Complaint.

COUNT VI
BREACH OF EXPRESS WARRANTIES BY CERAMTEC

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

These defendants made certain expressed warranties which falsely minimized the
products propensity to break, fracture, and shatter. Among other things, theses defendants
misleadingly characterized the product as being comparable to steel in hardness.

The patient’s surgeon, and indirectly the patient, relied upon this type of expressed
warranty to the patient’s detriment.

These defendants breached their expressed warranties in that the product did not conform
to the warranties made by these defendants.

As a direct and proximate result of these defendants’ having breached the expressed
warranty, the patient has suffered injuries and damages described in this Complaint.

COUNT Vit
SPOLIATION BY DEPUY AND J&J DEFENDANTS

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

Ceramics are inherently vulnerable to breakage, fracture, and shattering. Although
improvements in materials engineering had greatly reduced fracture rates in ceramic

 
Case 4:19-cv-00003-EKD Document 1-3 Filed 01/28/19 Page 10o0f19 Pageid#: 162

Law Orrices
YounG, HASKINS, MANy,

Grecory, McGarry
& WaLu Pc,

MARTINSVILLE, VA

 

 

79.

80.

81.

82.

83.

84.

85.

femoral heads at the time of the patient’s surgery, concerns still existed for ceramic liners
at this point in time.

Knowing these concerns, commencing with the wrongful conversion of the patient’s
explanted shattered component, and unauthorized analysis use of the patient’s medical
records, these defendants embarked on a course of conduct intended and designed to
conceal the results of their investigation and testing thereby frustrating, and depriving the
patient of her right and opportunity to prove a cause of action for products liability.
Stated differently, these defendants have suppressed material evidence most likely
favorable to the patient. This wrongful course of action continues to this date, In this,
among other things, these defendants have thwarted Plaintiff's right to conduct her own
investigation as to the cause of her injury and damage; have failed and refused to share
with the patient the results of their root cause investigation and testing, and have made
use of the Plaintiff's property and confidential records for their own benefit.

These defendants have failed to properly and completely report to the FDA the results of
their root cause analysis and testing.

Where, as here, these defendants have within their control material evidence and do not
disclose it, there is an inference, that the evidence, if it were disclosed, would be
unfavorable to the defendants.

The defendants knew that evidence which has been suppressed, and continues to be
suppressed, is crucial to the Plaintiff's underlying action for products liability.

Asa direct and proximate result of this wrongful course of action (spoliation), the patient
has suffered injuries and damages described in this Complaint.

COUNT VII
WRONGFUL DISCLOSURE OF MEDICAL INFORMATION BY ALL
DEFENDANTS EXCEPT CERAMTEC

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

At all pertinent times, all persons in control of, in possession of, or exercising dominion
over the Plaintiff's explanted components and the Plaintiff's medical records were
employees or agents of the Hospital defendant and/or the Spectrum defendant, acting
within the scope of their employment, agency, and authority. In this, among other things,
no such person was pursuing his own ends, or had external, independent or personal
motives; such persons were performing a normal function of their assigned service or
task; and, the breach of duty occurred during the very thing the person was being paid to
do, Breach of duty occurred while engaged in the very thing the person was being paid to
do.

10

 
Case 4:19-cv-00003-EKD Document 1-3 Filed 01/28/19 Page 11o0f19 Pageid#: 163

Law Orriczs
Younc, Haskins, Mann,
GREGORY, MCGARRY
& WALL P.C.
MARTINSYILLE, VA

 

86.

87.

88.

89.

90.

91,

92.

93.

94,

95.

96.

DePuy is liable under the doctrine of respondeat superior (master servant) for ail
wrongful acts and omissions of such person. The acts and omission of such persons were
intended only to serve the purposes of the Hospital and Spectrum.

The Hospital and Spectrum Defendants owed a duty to the Plaintiff not to disclose
information gained from the Plaintiff during the course of treatment without the
Plaintiff's authorization.

These Defendants breached this duty by, among other things (a) allowing the Defendant
Wimbish to wrongfully take possession of the explanted component (b) violating HIPAA
and also HITECH laws and regulations, and common law duties, in disclosing the
Plaintiff's confidential medical information to the DePuy defendants.

In breaching this duty of care, these Defendants facilitated, were implicit in, and aided
and abetted the wrongful conversion and use of the Plaintiff's property and medical
records by the DePuy defendants.

As a direct and proximate result of this wrongful course of action (disclosure of medical
information), the patient has suffered injuries and damages described in this Complaint.

COUNT IX |
WRONGFUL CONVERSION BY ALL DEFENDANTS EXCEPT CERAMTEC

Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

In taking possession of the explanted shattered hardware component, the defendant
Wimbish and his employer/principle wrongfully exercised and assumed authority over
the Plaintiff's property with intent to deprive the Plaintiff of her right and opportunity to
determine the cause of her injuries and damage.

Thereafter, despite repeated written and verbal requests, the DePuy and J&J defendants
wrongfully failed and refused to provide any meaningful information to the Plaintiff or to
heed her requests, from March 10, 2017 until November 23, 2018. These defendants to
this day have wrongfully failed and refused to provide the results of the root cause
analysis and testing.

The DePuy defendants ratified and approved the wrongful conversion of Plaintiff's
property by Defendant Wimbish.

By wrongfully converting the Plaintiffs property to their own use, the DePuy defendants,
in equity, impliedly promised to share with the Plaintiff the results of their examination,

inspection, and testing.

The DePuy defendants, having assumed possession of the fractured explants (along with
the Plaintiffs confidential medical records) were under a duty to investigate and

11

 
Case 4:19-cv-00003-EKD Document 1-3 Filed 01/28/19 Page 12o0f19 Pageid#: 164

Law Orrices
1OUNG, HASRKINS, MANN,
Grecory, McGarry

& WALL P.C.
MARTINSVILLE, VA

 

 

97,

98.

99.

determine the root cause of the product failure and to report their findings to the Food &
Drug Administration (FDA) and to the Plaintiff.

In addition to the wrongful conversion of the Plaintiff's explanted failed hip component
the DePuy Defendants wrongfully acquired the Plaintiff's personal health information
(confidential medical records) without the Plaintiffs authorization, permission, or
consent.

The Hospital and Spectrum Defendants were complicit in, facilitated, and aided and
abetted wrongful conversion of the fractured implant. In this, among other things, these
defendants allowed the Defendant Wimbish to take possession of the failed explanted
component, and leave the premises; and these Defendants, without authorization,
delivered to the DePuy Defendants, or allowed DePuy Defendants to take possession of
Plaintiff's confidential medical records.

As a direct and proximate result of this wrongful course of action (conversion), the
patient has suffered injuries and damages described in this Complaint.

COMPENSATORY DAMAGES AS TO ALL DEFENDANTS

100. Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully

herein.

101.As a direct and proximate result of the acts and omissions of the DePuy and J&J

defendants, and the CeramTec defendants, as set forth in Counts I, II, III, IV, V, and VI,
the Plaintiff has been required to incur medical and related expense in the past, and will
require even further such expenses in the future; has suffered in the past, and continues to
suffer, and will suffer in the future severe emotional and mental anguish and distress with
physical inconvenience and other physical ramifications, all attributable to the aforesaid
acts and omissions, breaches of warranties and other actions described in Counts I
through VI; the Plaintiff suffered specific direct injury to her person; was caused other
serious and permanent injuries about her person internally and externally, was caused
excruciating pain and mental anguish; was maimed and disabled; and, was rendered less
capable of performing her normal daily tasks all due to her damage.

102.As a direct and proximate result of the spoliation, wrongful disclosure of medical

information, and wrongful conversion by all defendants except CeramTec, as set forth in
Counts VII, VIII, and IX, the Plaintiff has lost a fair and timely opportunity to prove her
underlying products liability claim; has been deprived of her property; and has suffered
an invasion of her privacy; and has been otherwise thwarted and frustrated in her attempts
to prove the cause of her injury and damage, all of which has caused the Plaintiff great
mental anguish and distress.

 
Case 4:19-cv-00003-EKD Document 1-3 Filed 01/28/19 Page 13o0f19 Pageid#: 165

Law OFFIces
YOUNG, HASKINS, MANN,

Grecory, McGarry

& WALL P.C,
MARTINSVILLE, VA

 

 

PUNITIVE DAMAGES AS TO DEPUY AND J&J DEFENDANTS

103. Plaintiff adopts and re-alleges each prior paragraph, where relevant, as if set forth fully
herein.

_ 104. The aforesaid acts and omissions attributable to the DePuy and J&J defendants, as set
forth in Counts VII, VIII, and IX, constitute willful and wanton conduct; that is, acting
consciously in disregard of civil obligations and the Plaintiffs rights, or acting with
reckless indifference to the consequences. These defendants conduct and course of action
was so willful and wanton that it shows a conscious disregard of the rights of others.
There are severe criminal and civil penalties for HIPAA violations. The tort of
conversion, as in this case, is tantamount to-grand larceny.

WHEREFORE, Plaintiff moves the Court for judgment against the Defendants jointly
and severally for compensatory damages in the amount of $2,500,000.00 (Two million five
hundred thousand dollars) prejudgment and other interest as may be appropriate, and her cost in
this behalf expended; Plaintiff further moves the Court for punitive damages in the amount of
$350,000.00 (Three hundred fifty thousand dollars).

A TRIAL BY JURY IS REQUESTED.
Respectfully submitted,

SUSAN 0. CARDOZA

 

‘Of Counset’

Robert W. Mann, Esquire (VSB #07622)

YOUNG, HASKINS, MANN, GREGORY, MCGARRY & WALL, P.C,
Post Office Box 72

Martinsville, VA 24114-0072

Telephone (276)-638-2367

Facsimile (276)-638-1214

Email: RWMann@comcast.net

13

 
Case 4:19-cv-00003-EKD Document 1-3 Filed 01/28/19 Page 14 of 19 Pagel 166

DO NOT USE ABBREVIATIONS:
I, QD, QOD, trating zero (1. Org), Hg, lack of leading zero (.1 mg), MS, MSO4, MgSo4

 

TIME

‘ Gj a0as-07-94

 

 

REH 1246-03-000 [510160813838

L0OO HOLE ELIMINATOR - PS oe ? ) r 4 . | ie
UAC * ee . .

(01)1060

 

 

 

 

 

=

 

— ee ee ee

1217-31-082 [OU co17es (aan R] bese 0930

ee 123 to

AUT ABULAR Aerts jas
fi OD ompti

 

 

 

 

 

 

 

 

 

mt Mh ii a fl
eT ee
: ga sn'r-o02 GE Sin (STERLETR} $7 2021-00-21

Carame\ngar

- tian =m i

is
Tt ea reve ail

..(47)210831(10}838 _.

REA F} 1365-36-210 (Ou iol 8398876 ERE §§ 2021-09-30

BIOLOX® OELTA cAD
co FEMORAL H
DIA 12/14 TAPER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AA A ew hy oS.
wast ogy,

: c 4 255 8
io eel se
oe ao 5259977 + (ETERRETA! B2 2020.10.31 85 z oS

‘ HAKORTED (UNA MT 38. SHO) S
= oS

 

 

’ ieee ne aN Oh --ti -
MACNN ani
in venue sali

Se 031410)

 

  

 

 

 

 

 

   
  

 

 

 

-<PLAINTIFE'S
% . /EXHIBIT
:

z=

: oF | |
WE TEU HERG TAU o eR EN ae

    
 

USE BLACK INK ONLY

 

Patient Information/Label

   
Case 4:19-cv-00003-EKD Document 1-3 Filed 01/28/19 Page 15o0f19 Pageid#: 167
Physician's Progress Report
PROGRESS RECORD

DO. NOT USE ABBREVIATIONS;
{U, QD, QOD, traiting zero (1.0mg), ug, lack of leading zero (.1 mg), MS, MSO4, MgSO4

 

 

 

 

TIME | ee,
rl9ss_' ee Bown Sai i ~ Ga nua
fT ER a f
| num we dl 4

 

7 (7}210331(40 1620

 

cade nan “(REF s365- $1-000 (GN a3si0s0 = (STERULE|R} 9) zoaros -30
M-SPEC™ METAL
FEMORAL HEAD

 

 

 

 

 

 

| Teng ash
cc wl
4} — As ay) MZ

z Apa ceatl |

 

 

 

 

 

 

 

> 473-30

 

 

ee ee

"GSE BLACK INK ONLY

 

 

 

 

 

ATS UC ACA ATT

ZTORMOMO0629560 : PNSCAN OM2805732934

 

 

 

 

 

 

 

 

 

 
Case 4:19-cv-00003-EKD Document 1-3 Filed 01/28/19 Page 16 of19 Pageid#: 168

LUIS A. ABREU; PLLC

ATTORNEYS AT LAW

 

Luis A. Abreu P.O. Box 1598 ‘ (434) 791-4677

labreu@lulsabreulaw.com 626 North Ridge Street Fax: (434) 791-4676

Michael D. Simmons www. luisabreulaw.com

Danville, Virginia 24543 vy :

ae ae
Seaies

msimmons@ltuisabreulaw.com

April 7, 2017
VIA U.8. Mail and Certified Mail, Return Receipt. Requested

Danville Regional Medical Center

 

142 South Main street Oo: Be
Danville, VA 24541 , ae] ,
2pm FA :
—— yn
Preservation of Evidence/ Spoliation Notice eee a 7h
' Tig
RE: Our Client: Susan Olival Cardoza Oy ay
Addraesa: 172 Graymont Place mice} =
Danville, VA 24541 DO RO
Date of Birth: 12/19/1953 are pes
Soelal Security #: ###-#8-0687 i> o

Dear 8ir/Madam:

Please bea advised that wa represent Susan Cardoza with respect to her
injuries sustained from a failed hip replacement performed on December 15,
2016. Please provide us with a complete copy of your file regarding services,
rendered to Ms. Cardoza including, but not limited to, office notes,
radiology reports, diagnostic reporte, disability slips, prescriptions,
statement of account with CPT and ICD-9 codes, etc, Plaase also provide us
with copies of all documentation relating to the hip replacement and parts
used in the hip replacement surgery. Enclosed is an original of Danville
Regional Madica)l Hospital's Authorization For Release O£ Protacted Health
Information which has been signed by Ms. Cardoza.

This lettar is to also put Danville Reginal Medical Hospital on notice
that it must preserve all data of any type relating to the claim. Most
importantly, all of the hip replacement parts removed during the operation
must be preserved. This includes the CERAMAX Cezamic Insert, BIOLOX Delta
Ceramic Femoral Head, and any other part that wan replaced on March 10, 2017.
Pleaspa ensure this letter is provided to the appropriate person in your
office who is charged with the custody of the above items.

Please do not dispose of any of this material, as I expect that it will
be both digcoverable and admissible in any litigation that may arise out of
this claim. Padlure to preserve thie material will result in a request for a
apoliation instruction at any trial in this matter.

IZ you are no longer in poesession of these parts, pleasa identify who
has or took these parts (and their contact information). Please also share
the circumstances under which the parts were removed during the second
surgery.

     
   
     

2

 

“PLAINTIFF'S ~
EXHIBIT

B.

oS

ATE LEGAL!
Case 4:19-cv-00003-EKD Document 1-3 Filed 01/28/19 Page 17 of19 Pageid#: 169

LUIS A. ABREU

ATTORNEY AT L‘AW

 

Page 2
April 7, 2017

Thank you for your assistance in this matter. If you have any
questions, please do net hesitate to call ua at 434-791-4677 during regular
businese houra. ‘

Very truly yours,

fel

Michael D. Simmons

+
»

MDS/lrp
Enclosuxe

ee: Ms. Susan Olival Cardoza (W/O Enclosure)
(VIA Blectronic Transmission and U.S. Mail)

Mark C. Hermann, M.D. (W/O Enclosures)
(VIA U.S. Mail)
Case 4:19-cv-00003-EKD Document1-3 Filed 01/28/19 Page 18 of 19 Pageid#: 170

* *

LUIS A. ABREU, PLLC

ATTORNEYS AT- LAW

 

Luis A. Abreu P.O. Box 1598 (434) 791-4677
labreu@luisabreulaw.com 626 North Ridge Street Fax: (434) 791-4676
Danville, Virginia 24543

Michael D. Simmons www. lulsabreulaw.com

msimmons@julsabrevlaw.com

VIA Certified Mail, Return Receipt Requested, and Electronic Transmission
DePuy Synthes Joint Reconstruction

700 Orthopaedic Drive
Warsaw, IN 46582

ul

Preservation of Evidence/ Spoliation Notice

RE: Our Client: Susan Olival Cardoza
Address: 172 Graymont Place
Danville, VA 24541
Date of Birth: 12/19/1953
Social Security #: PHF-HH-0687

aiid $1 93081
auld

 

06

Dear Sir/Madam:

Please be advised that we represent Suaan Cardoza with respect to her
injuries sustained from a failed hip replacement performed on December 15,
2016, It is requasted that you provide us with a complete copy of your file
regarding services or products rendered to Ms. Cardoza, Please also provide
us with copies of all documentation relating to the hip replacement and parts
used in the hip replacement surgery,

This letter is to also put DePuy Synthes on notice that it must
preserve all data of any type relating to the claim. Most importantly, all
of the hip replacement parta removed during the operation must be preserved.
This includes, without limitation, the CERAMAX Ceramic Insert, BIOLOX Delta
Caramic Femoral Head, and any other part that was replaced on March 10, 2017.
We have attempted to contact your employee, Richard Fox with Quality Control,
whose name was given to us by the office of the treating physician, Dr. Mark
C. Hermann. We were notified by Dr. Hermann’s office that Mr. Fox had the
pieces described above. We were advised that the Case Number is COM-271-558
and tha phone number provided to ua for Mr. Pox is 1-866-811-9367. We have
left several messages at that phone number but have not received any response
or call backs, and we are attempting to notify Mr. Fox and pePuy that any and
all parts of the hip replacement removed from Ms. Cardoza's hip after the
aurgery are to be preserved, Please ensure this.letter ia provided to the
appropriate person in your office who is charged with the custody of the
above items.

Please do not dispose of any of this material, as I expect that it will
be both discoverable and admissible in any litigation that may arise out of
this claim. Failure to preserve this material will result in a request for a
spoliation instruction at any trial in this matter.

    
      

3° PLAINTIFF'S "=
EXHIBIT ~

Lom

2 eh ef

 

 

j
E
:
Case 4:19-cv-00003-EKD Document 1-3 Filed 01/28/19 Page 19o0f19 Pageid#: 171

LUIS A. ABREU

ATTORNEY AT LAW

 

Page 2
April 18, 2017

If you are no longer in possession of thease parte, please identify who
has or took, these parts (and their contact information). Please also share
the circumstances under which the parts were removed during the second
surgery.

Thank you for your assistance in thie matter. If you have any

questions, please do not hesitate to call us at 434+791-4677 during regular
business hours.

Very truly yours,

Michael D. Simmons

“MDS/lrp
ec: Ms. Sugan Olival Cardoza (VIA Electronic Transmission and U.8, Mail)

Mark C. Hermann, N.D, (VIA U.S. Mail)
